DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,604,019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
Regarding claims 2-12, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 13, the prior art teaches a system for communication as described in the non-final office action with mail date 9/23/2016 in parent application 14/580,666 (see rejection of claims 13 and 7), but fails to disclose “the electric vehicle is subject to a plurality of different states, the states including a first state, representing that the charging cable between the charging station and the electric vehicle is disconnected, and a second state, representing that the at least one energy storage device of the electric vehicle is ready for charging via the charging cable and the second state is indicated via one of the communication connections, and wherein a change from the second state to the first state triggers the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station; and wherein said second communication control unit is configured to trigger the unlocking of the mechanical coupling between the terminal of the charging cable and the terminal of the charging station via the signaling that indicates the change from the second state to the first state” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claim 14, this claim is dependent from claim 13 and is therefore allowable for the same reasons as independent claim 13.
Regarding claim 15, the prior art teaches an electric vehicle as described in the non-final office action with mail date 9/23/2016 in parent application 14/580,666 (see rejection of claims 15 and 7), but fails to disclose “the electric vehicle is subject to a plurality of states, the states including a first state, representing that the connection 
Regarding claim 16, this claim is dependent from claim 15 and is therefore allowable for the same reasons as independent claim 15.
Regarding claim 17, the prior art teaches a charging station as described in the non-final office action with mail date 9/23/2016 in parent application 14/580,666 (see rejection of claims 17 and 7), but fails to disclose “the electric vehicle is subject to a plurality of states, the states include a first state, representing that the connection between the charging station and the vehicle for electrically charging the at least one energy storage device of the electric vehicle is disconnected, and a second state, representing that the at least one energy storage device of the electric vehicle is ready for charging via the charging cable and the second state is indicated via one of the communication connections, and wherein a change from the second state to the first state represents a 
Regarding claim 18, this claim is dependent from claim 17 and is therefore allowable for the same reasons as independent claim 17.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 10, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 10, 2021